Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to claims dated 5/3/2021.
Claims pending in the case: 1-20
All documents listed in applicant’s Information Disclosure Statements dated 12/21/2021 have been considered; Office action documents have been crossed out after consideration so that they are not listed as cited references in any subsequent patent publication resulting from the instant application. 


	Allowable Subject Matter
Claim(s) 9-10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form in its entirety including all of the limitations of the base claim and any intervening claims, having addressed and corrected any other objections and rejections presented for the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 5 in the relevant part read:  “wrapping the carousel widget within an auxiliary element”. Based on the claim language, it is unclear what is meant by “auxiliary element”.  Although the specification uses these words there is no explanation on what is being referred to as the auxiliary element. As such, a person of reasonable skill in the art would not be apprised of the metes and bounds of the invention.	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 3-4, 6-8, 11-12, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20120265978) in view of Schwartz (US 20060233339).

Regarding claim 1, Shenfield teaches, A method implemented in a computerized environment in which a carousel widget is displayed to a user (Shenfield: [14]: ribbon with dynamic content), wherein the carousel widget displays a content card (Shenfield: [14]: ribbon with dynamic content; [30]: action cards), the method comprising: 
obtaining a timeframe measuring a time for a content switch of the carousel widget, wherein the content switch comprises switching a first content card with the content card (Shenfield: [17]: anticipate time to be within a certain time frame and switch display to present the applicable icon); 
comparing the timeframe to a time threshold (Shenfield: [17]: anticipate time to be within a certain time frame (threshold) and switch display to present the applicable icon); and 
However Shenfield does not specifically teach,
a time since a content switch;
based on said comparing, determining whether or not to perform a responsive action, wherein the responsive action comprises blocking a functionality that is associated with the content card or releasing a previously set blockage of the functionality.

based on said comparing, determining whether or not to perform a responsive action, wherein the responsive action comprises blocking a functionality that is associated with the content card or releasing a previously set blockage of the functionality (Schwartz: [15]: “automatically delete, block or update the icon and/or communication following a predetermined time or event”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shenfield and Schwrtz because the systems are in the field of providing relevant information to the user in the form of alert icons. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would enable to provide alerts not only based on context but based also periodically based on time. The combination would also enable the added functionality of not only switching the icon but also blocking or updating the icon based on time or event.
The combination makes the system more user friendly and convenient for use by adding additional functionality in displaying the alert icons.

Regarding claim 3, Shenfield and Schwrtz teach the invention as claimed in claim 1 above and  further teach, wherein the timeframe measures a time since the content switch of the carousel widget until a current time, whereby user interactions with the carousel widget are a-priori prevented (Shenfield: [18]: “The way in which a preference is implemented is not necessarily fixed a-priori but can vary depending on the way the user has historically interacted 

Regarding claim 4, Shenfield and Schwrtz teach the invention as claimed in claim 1 above and  further teach, wherein the functionality that is associated with the content card comprises at least one of the group consisting of: navigating to a target resource, activating a media file, and rendering a resource within a browsed page presenting the carousel widget (Schwartz: [44]: alert icons to contact stores (navigate to resource); [45]: icon with hyperlink to a web page (navigate to resource/ rendering within browsed page); icon to activate audio or video file) (Shenfield: [60]: icons for web browser, media player etc.).

Regarding claim 6, Shenfield and Schwrtz teach the invention as claimed in claim 1 above and  further teach, wherein said blocking the functionality comprises configuring the carousel widget to be unclickable, or configuring the carousel widget to point to a null functionality (Schwartz: [15]: block the displayed function – implies the element is unclickable).

Regarding claim 7, Shenfield and Schwrtz teach the invention as claimed in claim 1 above and  further teach, wherein the responsive action comprises performing a functionality that is associated with the first content card (Shenfield: [60]: icons for web browser, media player etc.) (Schwartz: [44]: alert icons to contact stores (navigate to resource); [45]: icon with 

Regarding claim 8, Shenfield and Schwrtz teach the invention as claimed in claim 7 above and  further teach, wherein the functionality that is associated with the first content card comprises at least one of the group consisting of: navigating to a target resource defined by the first content card, activating a media file defined by the first content card, and rendering a resource, which is defined by the first content card, within a browsed page rendering the carousel widget (Schwartz: [44]: alert icons to contact stores (navigate to resource); [45]: icon with hyperlink to a web page (navigate to resource/ rendering within browsed page); icon to activate audio or video file) (Shenfield: [60]: icons for web browser, media player etc.).

Regarding claim 11, Shenfield and Schwrtz teach the invention as claimed in claim 1 above and  further teach, wherein: the timeframe is a time elapsed since the content switch and until a current time, and said determining whether or not to perform the responsive action comprises determining not to perform the responsive action in case said comparing indicates that the timeframe is lesser than the time threshold (Schwartz: [15, 44]: [15]: “automatically delete, block or update the icon and/or communication following a predetermined time or event” – not updated if time is less than predetermined time).

Regarding claim 12, Shenfield and Schwrtz teach the invention as claimed in claim 1 above and  further teach, wherein: the timeframe is a time elapsed since the content switch 

Regarding claim 15, Shenfield and Schwrtz teach the invention as claimed in claim 1 above and  further teach, further comprising setting the time threshold based on historic user interactions (Shenfield: [18]: “The way in which a preference is implemented is not necessarily fixed a-priori but can vary depending on the way the user has historically interacted with the device”) (Schwartz: [15, 44]: context of user past behavior; [38]: “selected in advance or dynamically assigned based on time of the day, day of the week, the calling party's geographic location, the called party's geographic location, historical subscriber actions (e.g. purchasing decisions, call patterns, geographic movements, etc.), or any other suitable criteria”)) .

Regarding Claim(s) 16-17, 19 this/these claim(s) is/are similar in scope as claim(s) 1, 4, 3 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 20 this/these claim(s) is/are similar in scope as claim(s) 1 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20120265978) in view of Schwartz (US 20060233339) in further view of Edwards (US 20120158519).

Regarding claim 2, Shenfield and Schwrtz teach the invention as claimed in claim 1 above and  further teach, wherein the timeframe measures a time since the content switch of the carousel widget … after the content switch, whereby selectively preventing user interactions with the carousel widget posteriori (Shenfield: [18]: “The way in which a preference is implemented is not necessarily fixed a-priori but can vary depending on the way the user has historically interacted with the device”) (Schwartz: [15]: “automatically delete, block or update the icon and/or communication following a predetermined time or event”; [44]: change icon periodically or after certain time – predetermined time or context based (posteriori or a-priori)).
However, Shenfield and Schwrtz do not specifically teach, a time since the content switch of the carousel widget until a subsequent user interaction with the carousel widget after the content switch.
Edward teaches, a time since the content switch until a subsequent user interaction after the content switch (Edward: [18, 21, 26]: use time since the content was displayed/switch until user interaction to determine if the content needs to be updated).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shenfield and Schwrtz and Edwards because the systems are in the field of providing relevant secondary information to 

Regarding Claim(s) 18, this/these claim(s) is/are similar in scope as claim(s) 2. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20120265978) in view of Schwartz (US 20060233339) in further view of Choy (US 5506952).

Regarding claim 5, Shenfield and Schwrtz teach the invention as claimed in claim 1 above but not, wherein said blocking the functionality comprises wrapping the carousel widget within an auxiliary element or displaying one or more transparent elements over the carousel widget.
Choy teaches, wherein said blocking the functionality comprises wrapping the carousel widget within an auxiliary element or displaying one or more transparent elements over the carousel widget (Choy: col 5 lines 14-22: disable icon may be displayed to be less visible. Displaying an element over the element is a way of making the item less visible).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shenfield and Schwrtz and Choy 
The combination makes the system more user friendly and convenient for use by making it easier for the user to know which of the displayed icons are disabled.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenfield (US 20120265978) in view of Schwartz (US 20060233339) in further view of Fratti (US 20140215341).
Fratti cited in applicant IDS.

Regarding claim 13, Shenfield and Schwrtz teach the invention as claimed in claim 1 above but not, wherein the carousel widget comprises an indication of a remaining time until a next content switch of the carousel widget.
Fratti teaches, wherein the carousel widget comprises an indication of a remaining time until a next content switch of the carousel widget (Fratti: Fig. 2: [23-24]: transition indicator).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shenfield and Schwrtz and Fratti because the combination would providing an added indication to the user of the time when the display of content in the ribbon will be switched. The combination makes the system more user friendly and convenient for use by making it easier for the user to know how long the user has to access the displayed functions before they are updated.

Regarding claim 14, Shenfield and Schwrtz and Fratti teach the invention as claimed in claim 13 above and  further teach, wherein the indication comprises a visual indication or a textual indication (Fratti: Fig. 2: [23-24]: indication by bar and text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735. The examiner can normally be reached Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Mandrita Brahmachari/Primary Examiner, Art Unit 2176